COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-13-00406-CV


R. Wayne Johnson                        §    From the 158th District Court

                                        §    of Denton County (2013-20633-158)
v.
                                        §    March 13, 2014

Stephen Marsh                           §    Per Curiam

                                 JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed.


                                    SECOND DISTRICT COURT OF APPEALS


                                    PER CURIAM